Per Curiam.

The j udge’s charge to the j ury covered his opinion on certain economic factors involved in the construction and operation of real property, a comparison between the investment value thereof and other forms of investment and other subjects of similar nature, which could not but confuse the jury as to the issues to be determined by them, which was the fair and reasonable rental of the tenant’s premises. Due exception was taken by tenant’s counsel. Moreover, the verdict allowed rental far in excess of the maximum set in the judge’s charge, so that in any event the verdict cannot stand. The infirmity of a verdict rendered under these circumstances could not be cured by the landlord’-s voluntary relinquishment of part of the increase in certain of the rentals.
Judgment reversed and new trial ordered, with twenty-five dollars costs to appellant.
All concur; present, Guy, Bijub and Mullan, JJ.